IIornb lower, C. J.
In all fairness, this appeal ought not to have been dismissed. Since the first mandamus, this Court has decided, that in all anterior cases, the indorsing the affidavit on the back of the bond, would not be considered fatal; but the bar were informed that in subsequent cases, the affidavit will be good, but the bond is thereby vitiated, and a new one may be substituted. In the present case, the bond being dated in 1832, prior to the decision in 3 Green 20, strictly speaking, no new bond is necessary, but one may be substituted.
Ford J. and Ryebsoít J. concurred.

Mandamus ordered.